Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize: applicant has amended the independent claims to recite control elements (overcoming the previous 101 rejections) and integrated the allowable subject matter (the overall axle load calculation/control based on it) indicated in the non-final rejection.
The various “for example” and “preferably” claims have been amended to remove these elements, overcoming the 112 rejections.
Claims 2 and 5 are cancelled, claims 3-4, 6-8 have had their dependencies updated to reflect the cancelled claims.
Claims 14 and 15 have been newly added.
Allowable Subject Matter
Claims 1, 3-4, 6-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The overall axle load calculation and use was integrated into the independent claims. An updated search didn’t reveal new prior art to anticipate/render obvious the applicant’s amended claims.
A close pieces of art found is US 20210174687 A1, however it has a filing date after the applicant’s effective filing date, as such it does not constitute valid prior art, it is included only due to its similarity in calculating of axle load of all axles on the vehicle to determine a stopping distance/separation distance for a convoy;
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200027355 A1; US 20210174687 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661